                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION


    Diana Jordan,                                                     C/A No. 1:18-cv-2446-JFA


                                        Plaintiff,

    v.
                                                                                 ORDER
    Commissioner of Social Security
    Administration,


                                        Defendant.



I.       INTRODUCTION


         Diana Jordan (“Plaintiff”), proceeding pro se,1 filed this civil action on September 5, 2018

seeking review of a decision of the Social Security Administration under 42 U.S.C. § 405(g). (ECF

No. 1). Plaintiff filed this action in forma pauperis under 28 U.S.C. § 1915.2 (ECF No. 8). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this case was

referred to a Magistrate Judge for Review.

         The Magistrate Judge assigned to this action3 prepared a thorough Report and

Recommendation (“Report”) and opines that this action should be dismissed without prejudice and


1
  “Pro se complaints and pleadings, however inartfully pleaded, must be liberally construed and held to less
stringent standards than formal pleadings drafted by lawyers.” Ally v. Yadkin Cty. Sheriff Dept., 698 F.
App’x 141, 142 (4th Cir. 2017) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).
2
  Because Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915, this Court is charged with
screening Plaintiff’s lawsuit to identify cognizable claims or to dismiss the complaint if, after being liberally
construed, it is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
3
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination remains
without issuance and service of process. (ECF No. 16 at 6). The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation. (ECF No. 16). The Magistrate Judge required Plaintiff to file

objections by October 23, 2018. (ECF No. 16 at 7). Plaintiff did not file objections to the Report

and the time to do so has now expired.


II.      DISCUSSION


         A district court is required to conduct only a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Va. Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence

of specific objections to portions of the Magistrate’s Report, this Court is not required to give an

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983). Thus, the Court must only review those portions of the Report to which Plaintiff has made

a specific written objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir.

2005).

         Here, Plaintiff did not timely file objections to the Report. The Magistrate Judge allowed

Plaintiff ample time to respond to the Report and Plaintiff failed to do so. Without specific

objections to the Report, this Court may adopt the Report without explanation.




with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo
determination of those portions of the Report and Recommendation to which specific objection is made,
and the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
Judge, or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).
III.   CONCLUSION


       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report (ECF No. 16).

Therefore, Plaintiff’s Complaint is dismissed without prejudice and without issuance and service

of process.



       IT IS SO ORDERED.


       January 22, 2019                                      Joseph F. Anderson, Jr.
       Columbia, South Carolina                              United States District Judge
